Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because “gate rod” in line 6 should read “the gate rod”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGinnis (US4281790).
Regarding claim 1, Kim teaches a reverse thermostat apparatus for use in a plumbing system (Figures 1-2), comprising:
A gate seat interposed between a reservoir support housing and a gate rod support housing, wherein the reservoir support housing is coupled to the gate rod support housing (Figure 1: 23, reservoir housing 14/15 and gate rod housing 26);
A gate rod that extends through the gate seat and extends outwardly from the gate rod support housing, the gate rod being coupled to a flow control gate for controlling the flow of water through the reverse thermostat (Figure 1: 21/28);
A reservoir engaged to the reservoir support housing and in fluid flow communication with a reservoir cylinder (Figure 1: 19 and 16);
A heat sensitive expansion element disposed within the reservoir, wherein the heat sensitive expansion element expands at a temperature above a predetermined temperature such that the heat sensitive expansion element transforms from a solid state to a liquid state such that the heat sensitive expansion element expands and flows through the reservoir cylinder to control the position of the flow control gate, and wherein the heat sensitive expansion element contracts at a temperature below the predetermined temperature thereby driving the flow control gate into an open position (Figures 1-2: 16, ‘In normal use, water enters cylindrical portion 14, by means of inlet pipe 12, and flows through openings 18, through openings 20a and 20c of piston 20, and then it flows through opening 23 of wall 24, and it exits from the spray openings 25. If the water becomes too hot, the thermostat 16 expands against opening 20a, closing it, and then water pressure in cylindrical portion 14 urges piston 20 forwards, and the disc 22 seats against wall 24, thus closing opening 23 therein, which prevents any flow of the hot water out of the openings 25 in face 26.’);
Wherein water from a hot water supply line flows into the reverse thermostat apparatus from a proximal end and wherein water flows out of a distal end of the reverse thermostat apparatus when the flow control gate is in the open position (‘In normal use, water enters cylindrical portion 14, by means of inlet pipe 12, and flows through openings 18, through openings 20a and 20c of piston 20, and then it flows through opening 23 of wall 24, and it exits from the spray openings 25. If the water becomes too hot, the thermostat 16 expands against opening 20a, closing it, and then water pressure in cylindrical portion 14 urges piston 20 forwards, and the disc 22 seats against wall 24, thus closing opening 23 therein, which prevents any flow of the hot water out of the openings 25 in face 26.’).
Regarding claim 2, McGinnis teaches all of the limitations of claim 1, wherein 
the expansion of the heat-sensitive expansion element is operable to drive the flow control gate into a closed position, wherein the flow control gate is disposed into the gate seat which creates a seal between the flow control gate and the gate seat, and wherein the contraction of the heat-sensitive expansion element causes the heat-sensitive expansion element to drive the flow control gate into an 8931000-587172-1 open position, wherein the flow control gate is driven away from the gate seat and creating an opening between the flow control gate and the gate seat (Figures 1-2: 16, ‘In normal use, water enters cylindrical portion 14, by means of inlet pipe 12, and flows through openings 18, through openings 20a and 20c of piston 20, and then it flows through opening 23 of wall 24, and it exits from the spray openings 25. If the water becomes too hot, the thermostat 16 expands against opening 20a, closing it, and then water pressure in cylindrical portion 14 urges piston 20 forwards, and the disc 22 seats against wall 24, thus closing opening 23 therein, which prevents any flow of the hot water out of the openings 25 in face 26.’).
Regarding claim 3, McGinnis teaches all of the limitations of claim 2, wherein 
water having a temperature less than the predetermined temperature stored in the hot water supply line causes the heat-sensitive expansion element to contract causing flow control gate to open and allowing the water having a temperature less than the predetermined temperature to flow through the flow control gate and out of the distal end of the reverse thermostat apparatus (Figures 1-2: 16, ‘In normal use, water enters cylindrical portion 14, by means of inlet pipe 12, and flows through openings 18, through openings 20a and 20c of piston 20, and then it flows through opening 23 of wall 24, and it exits from the spray openings 25. If the water becomes too hot, the thermostat 16 expands against opening 20a, closing it, and then water pressure in cylindrical portion 14 urges piston 20 forwards, and the disc 22 seats against wall 24, thus closing opening 23 therein, which prevents any flow of the hot water out of the openings 25 in face 26.’).
Regarding claim 4, McGinnis teaches all of the limitations of the reverse thermostat apparatus of claim 1, further comprising: 
a return spring coupled to the gate rod for applying a bias to the flow control gate (Figure 7: 27).
Regarding claim 6, McGinnis teaches all of the limitations of claim 1, further comprising 
an adjustable flow control plate for manually adjusting fluid flow through the reverse thermostat apparatus (Figure 1: 28).
Regarding claim 7, McGinnis teaches all of the limitations of the reverse thermostat apparatus of claim 1, wherein 
the reverse thermostat apparatus is in selective fluid flow communication with a plumbing system having a hot water source (Figure 1: 12).
Regarding claim 9, McGinnis teaches all of the limitations of the reverse thermostat apparatus of claim 1, 
wherein the predetermined temperature is determined by the chemical makeup of the heat-sensitive expansion element (‘If the water becomes too hot, the thermostat 16 expands against opening 20a…’).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson (US6243891).
Regarding claim 10, Nickerson teaches, a system for re-directing cool water from hot water lines using a reverse thermostat apparatus, the system comprising: 
a hot water source, wherein the hot water source is operable to dispense hot water into a hot water supply line, wherein the hot water source is operable to heat the water to a temperature above a predetermined temperature (‘The first part is to provide hot water at the bathroom sink tap just after the toilet is used and flushed’);
a reverse thermostat apparatus (Figure 2), comprising:
a heat-sensitive expansion element, wherein the heat-sensitive expansion element is operable to expand when exposed to a temperature above the predetermined temperature and contract when exposed to a temperature below the predetermined temperature (Figure 2: 30); 
a flow control gate, wherein the flow control gate is in operative association with the heat-sensitive expansion element (Figure 2: 34);
and a gate seat in operative association with the flow control gate (Figure 3: 34 is on the seat); wherein 
the expansion of the heat-sensitive expansion element is operable to drive the flow control gate into a closed position, wherein the flow control gate is disposed within the gate seat thereby creating a fluid tight seal between the flow control gate and the gate seat (Figure 3); and 
wherein the contraction of the heat-sensitive expansion element is operable to drive the flow control gate into an open position, wherein the flow control gate is driven away from the gate seat thereby creating an opening between the flow control gate and the gate seat (Figure 2); wherein 
water from a hot water supply line flows into the reverse thermostat apparatus from a proximal end and wherein water flows out of a distal end of the reverse thermostat apparatus if the flow control gate is in the open position (Figure 1: from the sink to the water closet); and 
a cold water plumbing fixture, wherein a cold water line connects the distal end of the reverse thermostat apparatus to the cold water plumbing fixture and wherein water flowing out of the distal end of the reverse thermostat apparatus is dispensed into the cold water plumbing fixture (Figure : 62);
wherein water having a temperature below a predetermined temperature within the hot water line exits the hot water line through the reverse thermostat apparatus and flows into the cold water plumbing fixture such that only water having a temperature above a predetermined temperature is retained within the hot water line (‘The water in the hot water line coming from the hot water tank has cooled and must be drawn off to get hot water at the bathroom sink tap. Approximately 1.6 to 2.5 gallons of water are required to flush the toilet. The first 3/4 to 1 1/2 gallons of water that flows to refill the flush tank comes from the cooled water that is in the hot water line. When the water becomes hot in the hot water line, the thermal actuator indirectly shuts off the flow of water from the hot water line and opens the cold water line from the city. Note that the fourth orifice of the hot/cold shut off valve is plugged in the first phase and not used. All cold water comes from the city that finishes filling the flush tank and comes through the exit shut off valve to the water closet.’)
Regarding claim 11, Nickerson teaches all of the limitations of the system of claim 10, further comprising: 
a hot water plumbing fixture situated between the hot water source and the proximal end of the reverse thermostat apparatus, wherein the hot water supply line connects to the hot water plumbing fixture and the proximal end of the reverse thermostat apparatus (Figure 1: the sink constitutes such a fixture).
Regarding claim 12, Nickerson teaches all of the limitations of the system of claim 10, further comprising: 
a one-way check valve in fluid flow communication with the distal end of the reverse thermostat and the cold water plumbing fixture, wherein the one-way check valve prevents backflow of cold water from the cold water line into the distal end of the reverse thermostat (Figure 1: 58, which prevents backflow and thereby the backflow of water from beyond the distal end from coming back to the distal end.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (US4281790) in view of Couffer (US3263926).
Regarding claim 5, McGinnis teaches all of the limitations of claim 1, wherein
The gate seat defines a recess in communication with a central opening for selectively controlling or terminating the flow of water through the reverse thermostat apparatus (Figures 1-2).
McGinnis does not teach wherein the central opening receives the flow control gate.
However, Couffer discloses a similar valve wherein the flow control gate is received by the central opening (Figure 2, 46/47 in 38) in order to effectively shut off water flow when an overheat condition occurs (It will then be observed that with the various parts in the position shown in FIGURE 2, the flow control 22 will act to maintain a relatively constant delivery rate of water irrespective of variances in pressure of the water upstream thereof. If a surge of scalding water should come through the line 16, the water will pass around the temperature sensing portion 27 of power unit 26 and the power member 30 will immediately be extended in the known manner. Upon such power member extension the valve member 32 will be moved against the opposing bias of the spring 40 and O-ring 46 will engage the wall of flow port 38 to completely shut off the flow of fluid therethrough. The spray of water from the shower head 11 will then immediately be discontinued and only a small volume vertical stream of water will pass from the shower head; being that water which passes through the bleed port 39. Once the scalding water has thus passed through the shower spray assembly and water of more moderate temperatures flows about the power unit 26 the spring 40 will then act to move the power member 30 retractibly and full flow through the flow port 38 will once again take place. It will be observed that since the O-ring 46 makes sliding contact with the wall of flow port 38, power member overtravel can be absorbed by the unit without causing rupture of the power unit 26. How- ever, should the power member 30 reach the absolute limit of its extended movement the annular shoulder 42 will seat on the chamfered lip 50 of the flow port 38 to prevent any further axial movement of the power member.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a methodology in McGinnis in order to ensure sealing between the chambers in an overheat condition.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (US4281790) in view of Cannon (US20100175183).
Regarding claim 8, McGinnis teaches all of the limitations of the reverse thermostat apparatus of claim 1, but does not teach the particulars of claim 8.
However, Cannon discloses that plumbing components can be made of copper and coated with an antimicrobial agent in order to deter bacterial growth (¶15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize copper coated with an antimicrobial agent in the thermostat of McGinnis in order to deter bacterial growth.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson (US6243891).
Regarding claim 13, Nickerson teaches all of the limitations of the system of claim 10, wherein 
the cold water plumbing fixture comprises a toilet tank (Figure 1). 
Nickerson does not explicitly state wherein the toilet tank comprises a float valve, wherein the float valve prevents water from the cold water line from flowing into the toilet tank when an amount of water in the toilet tank is at maximum capacity.
However, the Examiner takes Official Notice that such a construction within a toilet tank is widely known within the art to provide effective and efficient flushing.
Therefore, it would have been obvious to one of ordinary skill in the art to provide such mechanisms in the tank of Nickerson in order to provide effective and efficient flushing of the toilet.
Regarding claim 14, Nickerson as modified teaches all of the limitations of the system of claim 13, wherein 
the water in the cold water line is allowed to flow into the toilet tank when the amount of water in the toilet tank is below maximum capacity (‘The first 3/4 to 1 1/2 gallons of water that flows to refill the flush tank comes from the cooled water that is in the hot water line. When the water becomes hot in the hot water line, the thermal actuator indirectly shuts off the flow of water from the hot water line and opens the cold water line from the city. Note that the fourth orifice of the hot/cold shut off valve is plugged in the first phase and not used. All cold water comes from the city that finishes filling the flush tank and comes through the exit shut off valve to the water closet.’)
Regarding claim 15, Nickerson teaches all of the limitations of the system of claim 10.
Nickerson does not teach wherein the hot water line and the cold water line are attached to the reverse thermostat apparatus using quick connect couplers.
However, the Examiner takes Official Notice that it is old and well known in the art to utilize quick connect couplings, e.g. John Guest® and/or Sharkbite®, fittings in order to facilitate quick connections to valves or other plumbing components.
Therefore, it would have been obvious to one of ordinary skill in the art to utilize quick connect couplings in Nickerson in order to facilitate a quick connection of the valve to its associated water line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCHYLER S SANKS/Primary Examiner, Art Unit 3763